Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 7,8,12, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, recites the limitation "the inner edge” and “the outer edge".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, recites the limitation "the inner edge” and “the outer edge ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, recites the limitation "the outer edge".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 22 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-10, is/are rejected under 35 U.S.C. 22(a)(2) as being anticipated by Golden (USPN 7,922,021).
With respect to claim 1, Golden shows a lid (26) for outfitting a container, the lid comprising: a cover shell (22) defining a first cavity (23); a first lid rim (30) defining an opening (40); a hinge member (28) constructed to pivotally interconnect the first lid rim (30) with the cover shell (22); and the cover shell (22) releasably lockable to the first lid rim (30).  
With respect to claim 2, Golden shows wherein the first lid rim (30) defines no cavity.  
With respect to claim 3, Golden shows wherein the cover shell (22) has an outer radial shape that generally corresponds (this is a very broad limitation) to the shape of the first lid rim (30).  
With respect to claim 4, Golden shows, wherein the opening (40) is constructed to receive a dish (10).  
With respect to claim 5, Golden shows wherein the lid (26) is made of a first material and dish (10) is made of a second material, wherein the first material and the second material have different thermal expansion 



    PNG
    media_image1.png
    136
    673
    media_image1.png
    Greyscale



With respect to claim 6, Golden shows wherein the cover shell (22) comprises a cover shell horizontal flange (42) provided about the periphery of the cover shell (22); and the first lid rim (30) is constructed to receive through the opening (40) a dish (10) having a dish flange (16) until the dish flange 16 rests on the first lid rim (30).  
With respect to claim 7, Golden shows further comprising:   a seal integrally formed on the cover shell horizontal flange (42) constructed to prevent liquid from passing from the inner edge (of flange 42) to the outer edge (of flange 42).  

With respect to claim 9, Golden shows, further comprising: a locking mechanism (34,36) constructed to releasably secure the cover shell (22) to the first lid rim (30).  
With respect to claim 10, Golden shows wherein the locking mechanism (34,36) is any one of: a locked by a tab mechanism, at least one latch, at least one fasteners, or a pre-sealable zipper interlocking mechanism.  (shown clearly in drawings)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Golden .
	Golden discloses the invention substantially as claimed.   
However Golden does not disclose the wherein the first lid rim (104) includes female elements (110-2) formed on corresponding locations on the first lid rim (30); and the locking mechanism (110) includes male elements (110-1) formed on locations of the cover shell horizontal flange (120) and adapted to be received in the female elements (110-2) formed on corresponding locations on the first lid rim (104).   

  	With respect the remaining limitation Golden shows wherein the cover shell (22) comprises a cover shell horizontal flange (42) provided about the periphery of the cover shell (22); 
	With respect to claim 12, Golden further shows wherein the male elements (34) and the female elements (36) are arranged to be located adjacent to the outer edge of a dish flange (16) of the dish (10).  
	With respect to claim 13, Golden further shows wherein between an outer edge of the dish flange (16) and the locking mechanism (34) is a gap (GAP). (see fig. 5, GAP clearly shown)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736